             Case 2:20-cv-01042-TSZ Document 12 Filed 11/25/20 Page 1 of 1




 1

 2

 3
                           UNITED STATES DISTRICT COURT
 4
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 5

 6        BOARD OF TRUSTEES OF THE
          EMPLOYEE PAINTERS’ TRUST, et
 7        al.,

 8                             Plaintiffs,
                                                        C20-1042 TSZ
 9            v.
                                                        MINUTE ORDER
10        GARY VAN VALKENBURG,
          WESTERN SURETY CO., and DOES
11        & ROES I–X,

12                             Defendants.

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    Plaintiffs’ motion for default judgment, docket no. 11, is DENIED without
15 prejudice. In addition to Defendant Gary Van Valkenburg, against whom Plaintiffs seek
   default judgment, other defendants have been named in this action but have not yet
16 appeared. Any renewed motion for default judgment must be accompanied by either a
   notice of voluntary dismissal of claims against the other defendants or a recitation of
17 grounds for entering a partial default judgment pursuant to Federal Rule of Civil
   Procedure 54(b).
18
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.
           Dated this 25th day of November, 2020.
20

21                                                  William M. McCool
                                                    Clerk
22
                                                    s/Gail Glass
23                                                  Deputy Clerk
     MINUTE ORDER - 1
